

Ex. 10.1


FIRST AMENDMENT TO LOAN
AND SECURITY AGREEMENT-INVENTORY


THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT-INVENTORY (this "First
Amendment"), dated as of October 6, 2006, is by and between Silverleaf Resorts,
Inc., a Texas corporation, having an address of 1221 River Bend Drive, Suite
120, Dallas, Texas 75247 (referred to herein as “Borrower”), Wells Fargo
Foothill, Inc., a corporation established under the laws of the State of
California, having an office and place of business at 13727 Noel Road, Suite
1020, Dallas, Texas 75240 and Wells Fargo Foothill, Inc., as facility agent and
collateral agent (Wells Fargo Foothill in both of its capacities is herein
referred to as “Lender”).


RECITALS


A. WHEREAS, pursuant to the terms and subject to the conditions of that certain
Loan and Security Agreement-Inventory, dated as of December 16, 2005 by and
between Lender and Borrower (such Loan and Security Agreement-Inventory being
hereinafter referred to as the "Loan Agreement"), Lender has agreed to make
available to Borrower revolving credit facilities in a maximum principal amount
of up to $15,000,000.00; and


B. WHEREAS, Borrower and Lender have discussed certain revisions, modifications,
additions and deletions to the Loan Agreement in an effort to more accurately
reflect the relationship of Borrower and Lender under the Loan Agreement and the
administrative and operating procedures under the Loan Agreement; and


C. WHEREAS, in furtherance of the discussions and agreements between Borrower
and Lender, the parties hereto desire to amend the Loan Agreement and to enter
into such other agreements as are hereinafter provided.


AGREEMENT


NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender, intending to be legally bound, agree as
follows:


Article 1
Definitions


1.01 Capitalized terms used and not otherwise defined in this First Amendment
shall have the meanings assigned to such terms in the Loan Agreement, as amended
hereby.


Article 2
Amendments to Loan Agreement


The Loan Agreement is hereby amended as follows, such amendments to be deemed
effective as of the First Amendment Effective Date (defined below):
 

--------------------------------------------------------------------------------


 
2.01   Amendments to Section 1 Definition of Terms. As of the First Amendment
Effective Date, the following Definitions are hereby amended:


(A) The existing definition of EBITDA shall be deleted and the following new
definition of EDITDA shall be substituted therefor:


EBITDA. The term EBITDA means, with respect to any Person for any period: (a)
the sum of (i) net income (exclusive of extraordinary gains or losses including
gains or losses from the sale or disposition of assets other than in the
ordinary course of business, it being agreed however that gains from the sale of
Notes Receivable in connection with syndication or conduit transactions shall be
included in net income as same are in the ordinary course of Borrower’s
business, but losses resulting from such sales shall not be considered
extraordinary losses and not deducted from net income), (ii) interest expense,
(iii) depreciation and amortization and other non-cash items properly deducted
in determining net income, and (iv) federal, state and local income taxes, in
each case for such Person for such period, computed and calculated in accordance
with GAAP minus (b) non-cash items properly added in determining net income, in
each case for the corresponding period.


(B) The addition of a new definition:


UBS Finance Facility. The term “UBS Finance Facility” shall mean that certain
credit facility provided by UBS Financial Services to Borrower pursuant to the
documents listed on Schedule 1.1(h) hereto (the “UBS Documents).


(C) The addition of a new definition:


"First Amendment Effective Date" shall mean the date that each of the conditions
set forth in Section 3 of the First Amendment to Loan Agreement by and between
Borrower and Lender have been satisfied (that is, October 6, 2006)."


2.02   Amendments to Section 7-Covenants. 


(A) The introductory phrases to Section 7.1(h) shall be deleted in its entirety
and replaced with:


So long as any portion of the Obligations remains unsatisfied, Borrower shall
furnish in hard copy or by electronic transmittal, not later than five (5) days
after same is due (or cause to be furnished, as the case may be) to Agent the
following:


(B) Section 7.1(h)(i)(i) shall be deleted in its entirety and replaced under the
monthly reporting section with:


a sales report detailing the sales of all Intervals at the Resorts for the
period covered thereby and a schedule showing any and all changes to Borrower’s
sales price list, both of which shall be certified by Borrower to be true,
correct and complete and otherwise in a form approved by Agent which shall be
required to be submitted on a monthly basis within ten (10) days of each month
end,
 
2

--------------------------------------------------------------------------------




(C) Section 7.1(w) shall be deleted in its entirety and replaced with:


Additional Loan Facility Documents, TFC Conduit and UBS Finance Facility.
Borrower will comply with the terms and conditions of the CapitalSource Finance
Facility, the Resort Finance Facility, the Textron Facility, the TFC Conduit
Loan and the UBS Finance Facility. Nothing contained herein shall prohibit or
limit Borrower’s ability to amend or modify any of the CSF Documents or any of
the RFC Documents or any of the TFC Documents or any document in connection with
the TFC Conduit Loan or any UBS Documents or documents evidencing any other
indebtedness of Borrower, provided Borrower provides Agent with a copy of the
fully executed loan or facility documents promptly within ten (10) days after
execution.


(E) Section 7.1(x)(ii) shall be deleted in its entirety and replaced with:


As of the last day of each fiscal quarter, commencing with the fiscal quarter
ending December 31, 2005, Borrower will not permit the four quarter cumulative
ratio of Marketing and Sales Expenses to Vacation Interval Sales as recorded on
the Borrower’s financial statements for the immediately preceding four (4)
consecutive fiscal quarters of the Borrower to equal or exceed a ratio of .570
to 1. The calculation used in this covenant for compliance purposes shall be
without the impact of the new GAAP requirements of SFAS 152.


(F) Section 7.2(k) shall be deleted in its entirety and replaced with:


Nothing contained herein shall prohibit or limit Borrower’s ability to amend or
modify any of the CSF Documents or any of the RFC Documents or any of the TFC
Documents or any of the UBS Documents or any document in connection with the TFC
Conduit Loan or documents evidencing any other indebtedness of Borrower,
provided Borrower provides Agent with a copy of the fully executed loan
documents promptly within ten (10) days after execution.



 
2.03
Amendments to Section 8-Events of Default.



(A) Section 8.1(b) shall be deleted and replaced in its entirety with:
 
3

--------------------------------------------------------------------------------


 
If Borrower shall fail to perform or observe any covenant, agreement or warranty
contained in this Agreement or in any of the Loan Documents, (other than with
respect to: (i) the failure to make timely payments in respect of the Loan as
provided in Section 8.1(a); or (ii) the violation of: (y) the financial
covenants in Section 7.1(x); or (z) any negative covenants in Section 7.2) and,
such failure shall continue for fifteen (15) days after notice of such failure
is provided by Agent, provided however, that if Borrower commences to cure such
failure within such 15 day period, but, because of the nature of such failure,
cure cannot be completed within 15 days notwithstanding diligent effort to do
so, then, provided Borrower diligently seeks to complete such cure, an Event of
Default shall not result unless such failure continues for a total of thirty
(30) days).


(B) Section 8.1(l) shall be deleted and replaced in its entirety with:


Any default as defined in the applicable loan agreement, by Borrower (i) in the
payment of any indebtedness to any lender, including any indebtedness owed under
the Capital Source Finance Facility, the Resort Finance Facility, the Textron
Financial Facility, the UBS Finance Facility or the Additional Credit Facility;
(ii) in the payment or performance of other indebtedness for borrowed money or
obligations secured by any part of the Resort; (iii) in the payment or
performance of other material indebtedness or obligations (material indebtedness
or obligations being defined for purposes of this provision as any indebtedness
or obligation in excess of $200,000) where such default accelerates or permits
the acceleration (after the giving of notice or passage of time or both) of the
maturity of such indebtedness, or permits the holders of such indebtedness to
elect a majority of the board of directors of Borrower (whether or not such
default[s] have been waived by such holder) or (iv) the acceleration by
CapitalSource Finance, LLC under the CSF Documents, Resort Funding, LLC under
the RFC Documents, Textron Financial Corporation under the TFC Documents, UBS
Finance under the UBS Documents or the bondholders of their respective credit
facilities.


2.04   Amendments to Section 12-Miscellaneous. Section 12.11 shall be deleted in
its entirety and the existing Total Agreement Section which is presently
un-numbered shall become Section 12.11.


2.05   Amendment, Addition and Substitution of Schedules. As of the First
Amendment Effective Date, the form of the following Schedules shall be as
stated:



 
(A)
Schedule 1.0 to the Loan Agreement shall be deleted and the form attached hereto
as Schedule 1.0 shall be utilized in lieu thereof.




 
(B)
A new Schedule 1.1(d)(iv) shall be added to the Loan Agreement in the form
attached hereto as Schedule 1.1(d) and shall be completed by Borrower prior to
its addition.

 
4

--------------------------------------------------------------------------------


 
2.06   Amendment and Substitution of Exhibits. As of the First Amendment
Effective Date, the form of the following Exhibits to the Loan Agreement shall
be as stated.



 
(A)
The form of Mortgages set forth as Exhibit B to the Loan Agreement shall be
amended to reflect that the total obligations secured have been reduced from
$65,000,000 to $50,000,000. By Lender and Borrower’s signature to this First
Amendment to Loan and Security Agreement-Inventory, Lender and Borrower agree in
connection with the next amendment adding or deleting Intervals to each Mortgage
to include a provision in the form of an amendment or other appropriate document
to indicate that the total obligations secured have been reduced from
$65,000,000 to $50,000,000.

 

 
(B)
The form of Officer’s Certificate set forth as Exhibit D to the Loan Agreement
shall be deleted and the form attached hereto as Exhibit D shall be utilized in
lieu thereof. By Borrower’s signature to this First Amendment, Borrower agrees
to utilize the attached Exhibit D form of the Officer’s Certificate from and
after the First Amendment Effective Date.





Article 3
Conditions


3.01   Conditions to Effectiveness. The effectiveness of this First Amendment
and the agreements of Lender set forth herein, are subject to the satisfaction
of the following conditions precedent, all in form, scope and substance
satisfactory to Lender in its sole discretion (the date on which such conditions
shall have been satisfied being referred to herein as the "First Amendment
Effective Date"):


(a) Lender shall have received each of the following, and, where applicable,
duly executed by each party thereto, other than Lender:

     

  (i) This First Amendment; and

     

  (ii) The First Amendment to Loan and Security Agreement-Receivables; and

     

  (iii)  a certificate from the principal financial officer of Borrower
attesting to no change to the Articles of Incorporation or By Laws of Borrower
since December 16, 2005 and/or providing an updated copy of any such changes;
and

     

  (vi) A resolution from Borrower authorizing the changes to the financing
relationship with Lender as contained in this First Amendment; and

     

 
(v)
a certificate from the principal financial officer of Borrower transmitting to
Lender as attachments thereto a true and correct copy of all amendments to the
CSF Documents since December 16, 2005 and also transmitting a revised and
updated copy of Schedule 1.1(b) to the Loan Agreement; and

 
5

--------------------------------------------------------------------------------


 

 
(vi)
a certificate from the principal financial officer of Borrower transmitting to
Lender as attachments thereto a true and correct copy of all documents between
Borrower and UBS Financial Services entered into since December 16, 2005 and
also transmitting a completed Schedule 1.1(h) for attachment to and inclusion
with the Loan Agreement; and




 
(vii)
a certificate from the principal financial officer of Borrower transmitting to
Lender a certificate attesting to the full payment of all quarterly FICA and
other federal and state taxes due on or prior to June 30, 2006 and attaching
thereto such documentary information as Borrower deems appropriate to support
the statements contained in such certificate; and

     

  (viii) a certificate from the principal financial officer of Borrower which
acknowledges that the fee paid and referenced in the Fee Letter of December 16,
2005 was as of the date of execution of such letter fully earned and
non-refundable and that no refund, rebate or credit of any portion of such fee
paid or deducted by you shall be returnable or credited to Borrower’s
obligations as a result or consequence of Borrower’s agreement to reduce the
Commitment as herein referenced; and

     

  (ix) Borrower shall have delivered hard copy or electronic copies of the
following Form 8-k as filed with the Securities and Exchange Commission:

   

    Form 8-k dated 2/3/06, 3/7/06, 3/8/06, 3/23/06, 3/29/06, 4/7/06, 4/10/06,
5/2/06, 5/4/06 and 5/26/06; and

     

  (x) All other documents Lender may request with respect to any matter relevant
to this First Amendment or the transactions contemplated hereby.

     

(b) The representations and warranties contained herein and in the Loan
Agreement and the other documents executed in connection with the Loan Agreement
(herein referred to as "Loan Documents"), as each is amended hereby, shall be
true and correct as of the date hereof, as if made on the date hereof, except
for such representations and warranties as are by their express terms limited to
a specific date.


(c) No Default or Event of Default shall have occurred and be continuing,.


(d) All corporate proceedings taken in connection with the transactions
contemplated by this First Amendment and all documents, instruments and other
legal matters incident thereto shall be satisfactory to Lender.


(e) Borrower shall have paid Lender all fees, costs and expenses incurred by
Lender in preparation and execution of this First Amendment and in connection
with all matters referred to herein.
 
6

--------------------------------------------------------------------------------




Article 4
Ratifications, Representations and Warranties


4.01 Ratifications. The terms and provisions set forth in this First Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this First Amendment the terms and provisions of the
Loan Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect. Borrower and Lender agree that the Loan
Agreement and the other Loan Documents, as amended hereby, shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.
This First Amendment is not intended to be or to create, nor shall it be
construed as or constitute, a novation or an accord and satisfaction but shall
constitute an amendment of the Loan Agreement.


4.02 Representations and Warranties. Borrower hereby represents and warrants to
Lender that (a) the execution, delivery and performance of this First Amendment
and any and all other Loan Documents executed and/or delivered in connection
herewith have been authorized by all requisite corporate action on the part of
Borrower and will not violate the Articles of Incorporation or Bylaws of
Borrower; (b) Borrower's Board of Directors has authorized the execution,
delivery and performance of this First Amendment and any and all other Loan
Documents executed and/or delivered in connection herewith; (c) the
representations and warranties contained in the Loan Agreement, as amended
hereby, and any other Loan Document are true and correct on and as of the date
hereof and on and as of the date of execution hereof as though made on and as of
each such date; (d) no Default or Event of Default under the Loan Agreement, as
amended hereby, has occurred and is continuing or exists which with the lapse or
passage of time would be or become a Default or Event of Default; (e) Borrower
is in full compliance with all covenants and agreements contained in the Loan
Agreement and the other Loan Documents, as amended hereby; (f) Borrower has not
amended its Articles of Incorporation or Bylaws since December 16, 2005; (g) the
execution, delivery and performance of this First Amendment and the Loan
Documents executed in connection herewith by Borrower are within its powers,
have been duly authorized, and do not contravene (A) its articles of
incorporation or other organization documents, or (B) any applicable law; and
(h) no consent, license, permit, approval or authorization of, or registration,
filing or declaration with any governmental authority or other Person, is
required in connection with the execution, delivery, performance, validity or
enforceability of this First Amendment or the Loan Documents executed in
connection herewith, as applicable, by or against Borrower.


Article 5
Miscellaneous Provisions


5.01 Survival of Representations and Warranties. All representations and
warranties made herein and in the Loan Agreement or any other Loan Document,
including, without limitation, any document furnished in connection with this
First Amendment, shall survive the execution and delivery of this First
Amendment and the other Loan Documents, and no investigation by Lender or any
closing shall affect the representations and warranties or the right of Lender
to rely upon them.
 
7

--------------------------------------------------------------------------------


 
5.02 Reference to Loan Agreement. Each of the Loan Agreement and the other Loan
Documents, and any and all other documents or instruments now or hereafter
executed and delivered pursuant to the terms hereof or pursuant to the terms of
the Loan Agreement, as amended hereby, are hereby amended so that any reference
in the Loan Agreement and such other Loan Documents to the Loan Agreement shall
mean a reference to the Loan Agreement, as amended hereby.


5.03 Severability. If any term or provision of this First Amendment is
adjudicated to be invalid under applicable laws or regulations, such provision
shall be inapplicable to the extent of such invalidity without affecting the
validity or enforceability of the remainder of this First Amendment which shall
be given effect so far as possible.


5.04 Successors and Assigns. This First Amendment is binding upon and shall
inure to the benefit of Lender, all future holders of any Note and all assignees
and transferees, and each of their respective successors and permitted assigns.
No Borrower may assign or transfer any of its rights or obligations hereunder or
under any of the other Loan Documents without the prior written consent of
Lender.


5.05 Counterparts. This First Amendment may be executed in one or more
counterparts, all of which taken together shall constitute but one and the same
instrument. This First Amendment may be executed by facsimile transmission,
which facsimile signatures shall be considered original executed counterparts
for purposes of this Section 5.05, and each party to this First Amendment agrees
that it will be bound by its own facsimile signature and that it accepts the
facsimile signature of each other party to this First Amendment.


5.06 Effect of Waiver. No consent or waiver, express or implied, by Lender to or
for any breach of or deviation from any covenant or condition by Borrower shall
be deemed a consent to or waiver of any other breach of the same or any other
covenant, condition or duty.


5.07 Headings. The headings, captions, and arrangements used in this First
Amendment are for convenience only and shall not affect the interpretation of
this First Amendment.


5.08 Applicable Law. THIS FIRST AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE CHOICE
OF LAW PROVISIONS SET FORTH IN THE LOAN AGREEMENT AND SHALL BE SUBJECT TO NOTICE
PROVISIONS OF THE LOAN AGREEMENT.


5.09 Final Agreement. THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS FIRST AMENDMENT IS EXECUTED. THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
FIRST AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWER
AND LENDER.


8

--------------------------------------------------------------------------------


 
5.10 Release by Borrower. By execution of this First Amendment, Borrower
acknowledges and confirms that Borrower does not have any offsets, defenses or
claims against Lender, or any of its present or former subsidiaries, affiliates,
officers, directors, shareholders, employees, agents, representatives,
attorneys, predecessors, successors or assigns whether asserted or unasserted.
To the extent that Borrower may have such offsets, defenses or claims, Borrower
and each of its successors, assigns, parents, subsidiaries, affiliates,
predecessors, employees, agents, heirs, executors, as applicable, jointly and
severally, knowingly, voluntarily and intentionally waive, release and forever
discharge Lender, its subsidiaries, affiliates, officers, directors,
shareholders, employees, agents, attorneys, predecessors, successors and
assigns, both present and former (collectively the "Lender Affiliates") of and
from any and all actual or potential claims, demands, damages, actions, requests
for sanctions and causes of action, torts, obligations, suits, debts,
controversies, damages, judgments, executions, claims and demands whatsoever,
all other liabilities whether known or unknown, matured or unmatured, contingent
or absolute, of any kind or description whatsoever, either in law or in equity
or otherwise, asserted or unasserted which against Lender and/or Lender
Affiliates, Lender as Agent or Lender in any other capacity, they ever had, now
have, claim to have or may later have or which any of any Borrower's successors,
assigns, parents, subsidiaries, affiliates, predecessors, employees, agents,
heirs, executors, as applicable, both present and former ever had, now has,
claim to have or may later have, upon or by reason of any manner, cause, causes
or thing whatsoever, including, without limitation, any presently existing claim
or defense whether or not presently suspected, contemplated or anticipated, and
Borrower hereby agrees that Borrower is collaterally estopped from asserting any
claims against Lender or any of the Lender Affiliates relating to the foregoing.
 
9

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, this First Amendment has been executed and is effective as
of the date first above written.
 

        BORROWER:  
SILVERLEAF RESORTS, INC., a Texas corporation
 
   
   
  /S/ PATRICIA K. DOREY    By:   /s/ HARRY J. WHITE, JR.  

--------------------------------------------------------------------------------

Name: Harry J. White, Jr.
 
Title: Chief Financial Officer

 

 STATE OF TEXAS   )   ) ss: COUNTY OF  DALLAS  )

 
 
The foregoing instrument was acknowledged before me this 20th day of
September, 2006 by Harry J. White, Jr., Chief Financial Officer of Silverleaf
Resorts, Inc., a Texas corporation, on behalf of the Corporation.

           
   
   
            /s/ KIM W. MURDOCK  

--------------------------------------------------------------------------------

Notary Public
My Commission Expires:
         
LENDER:
WELLS FARGO FOOTHILL, INC.,
a California corporation

           
   
   
  ________________________________ By:   /s/ JAMES P. WELSH  

--------------------------------------------------------------------------------

Name: James P. Welsh
Title: Vice President
   


STATE OF TEXAS   )   )  ss: COUNTY OF DALLAS  )

 
 
The foregoing instrument was acknowledged before me this 6th day of
October, 2006 by James P. Welsh, VP of WELLS FARGO FOOTHILL, INC., a California
corporation, on behalf of the corporation.

           
   
   
    By:   /s/ DEANIE B. RENOUF  

--------------------------------------------------------------------------------

Commissioner of the Superior Court
Notary Public
My Commission Expires:
   



10

--------------------------------------------------------------------------------


 

   
AGENT:
WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent
     
   
   
  ________________________________ By:   /s/ JAMES P. WELSH  

--------------------------------------------------------------------------------

Name: James P. Welsh   Title:

STATE OF TEXAS   )   )  ss: COUNTY OF DALLAS 
)

 
 
The foregoing instrument was acknowledged before me this 6th day of
October, 2006 by James P. Welsh, VP of WELLS FARGO FOOTHILL, INC., a California
corporation, on behalf of the corporation.

           
   
   
    By:   /s/ DEANIE B. RENOUF  

--------------------------------------------------------------------------------

Commissioner of the Superior Court
Notary Public
My Commission Expires:
   



11

--------------------------------------------------------------------------------


 
List of Schedules and Exhibits to Agreement not Filed Herewith:


Schedule 1.0 Identification of Lenders and Their Respective Pro Rata Percentage
Schedule 1.1(d)(iv) UBS Documents
Exhibit D Officer’s Certificate for Financial Statements
Certificate Pursuant to Section 3.01(a)(iii)
Certificate Pursuant to Section 3.01(a)(iv)
Certificate Pursuant to Section 3.01(a)(v)
Certificate Pursuant to Section 3.01(a)(vi)
Certificate Pursuant to Section 3.01(a)(vii)
Certificate Pursuant to Section 3.01(a)(viii)
 
12

--------------------------------------------------------------------------------

